DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 33-48 are rejected under 35 U.S.C. 103.
Claims 1-32 are cancelled.
Claim Objections
Claim 35 is objected to because of the following informalities:  
In line 4 of claim 35, please change “the brain of the subject” to “a brain of the subject”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 33-48 are rejected under 35 U.S.C. 103 as being unpatentable over Avinash et al. (US 2009/0292478 found in IDS dated 12/08/2020), and further in view of James et al. (US 2014/0303487 found in IDS dated 12/08/2020).
Regarding claims 33 and 34, Avinash teaches a computer-implemented method of deriving a signature pattern from one or more parameters in a region of the brain of a subject (e.g. figures 8, 12 and 15, paragraphs [0056] and [0068]- [0069]), the method comprising the steps of: 
(a) comparing one or more measurements obtained from a region of the brain of the subject, or values derived therefrom, with a reference set of measurements or values derived therefrom from corresponding regions of brains of control subjects with defined parameters (e.g. figures 8, 12 and 15 and paragraphs [0056] and [0068]- [0069], compare patient and reference image data), thereby obtaining measurements of one or more parameters in the region of the brain of the subject (e.g. figures 12 and 15 and paragraphs [0068] and [0069], differences represent deviation of the patient from normal individuals), and 
(b) deriving a signature pattern from the measurements of the one or more parameters in the region of the brain of the subject (e.g. figures 8, 12 and 15 and paragraphs [0056], [0068]-[0069] and [0078], patient image deviation which may be used to further generate images as shown in figure 15 for visual representation).
However, Avinash is silent with regard to the parameters being minicolumn-based parameters; and the measurements being diffusion MRI measurements.
James teaches parameters being minicolumn-based parameters (e.g. claim 17, paragraphs [0056] and [0060], cortical minicolumns); and the measurements being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Avinash by applying the teaching of James to explicitly have the parameters being minicolumn-based parameters; and the measurements being diffusion MRI measurements, for the purpose of using Diffusion Tensor imaging or in combination to assess/diagnose and monitor tissue changes in the patient’s brain (e.g. paragraph [0079]).
Regarding claim 35, Avinash teaches a computer implemented method of staging and/or predicting the severity of a cognitive disorder in a subject (e.g. figures 6, 8, 10, 12 and 15, paragraph [0056]), the method comprising: 
(a) deriving a signature pattern from one or more parameters in two or more regions of the brain of the subject (e.g. figures 8 and 15 and paragraphs [0058], [0068] and [0078], patient image deviation which may be used to further generate images of regions of a human brain as shown in figures 6 and 15 for visual representation), and comparing said signature pattern to a known signature pattern derived from one or more control subjects (e.g. figures 8, 10 and 15, compare patent deviation map to reference deviation map); and/or 
(b) deriving a signature pattern from two or more parameters in one or more regions of the brain of the subject (e.g. figures 7-8 and 15 and paragraphs [0054], [0058], [0068], and [0078], patient image deviation which may be used to further generate images of regions of a human brain as shown in figures 6 and 15 for visual representation based on cortical thickness and/or cerebral blood flow rate and brain 
However, Avinash is silent with regard to the parameters being minicolumn-based parameters.
James teaches parameters being minicolumn-based parameters (e.g. claim 17, paragraphs [0056] and [0060], cortical minicolumns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Avinash by applying the teaching of James to explicitly have the parameters being minicolumn-based parameters, for the purpose of using Diffusion Tensor imaging or in combination to assess/diagnose and monitor tissue changes in the patient’s brain (e.g. paragraph [0079]).
Regarding claims 36 and 37, combination of Avinash and James teaches wherein the signature pattern is derived by: (a) comparing one or more diffusion MRI measurements obtained from a region of the brain of the subject, or values derived therefrom, with a reference set of diffusion MRI measurements or values derived therefrom from corresponding regions of brains of control subjects with defined minicolumn-based parameters, thereby obtaining measurements of one or more minicolumn-based parameters in the region of the brain of the subject (e.g. as rejected in claims 33 and 34 above, please see rejection of claims 33 and 34 above for details), and (b) deriving a signature pattern from the measurements of the one or more minicolumn-based parameters in the region of the brain of the subject (e.g. as rejected 
Regarding claim 38, combination of Avinash and James teaches wherein the minicolumn-based parameter is one or more parameters selected from the group consisting of minicolumn width (e.g. James, columnar spacing and width), minicolumn spacing (e.g. James, paragraph [0075], claim 17, columnar spacing and width), axonal fibre bundle width, axonal fibre bundle spacing, dendritic fibre bundle width, dendritic fibre bundle spacing, minicolumn core width, and minicolumn peripheral neuropil space.
Regarding claims 39 and 42, combination of Avinash and James teaches wherein the minicolumn-based parameter measurements are obtained from one or more, two or more, three or more, four or more, five or more, six or more, seven or more, or eight or more different regions of the brain, or from the whole brain (e.g. figures 7-8 and 15 and paragraphs [0054], [0058], [0068], and [0078], patient image deviation which may be used to further generate images of regions of a human brain as shown in figures 6 and 15 for visual representation based on cortical thickness and/or cerebral blood flow rate and brain surface as described in paragraph [0052]).
Regarding claim 40
Regarding claim 41, combination of Avinash and James teaches wherein the diffusion MRI measurement is perpendicular diffusivity, mean minicolumn diffusivity, radial diffusivity, minicolumn width, fractional anisotropy, grey matter density or angle of columnar deviation (e.g. James, figure 12, paragraph [0076], claim 17).
Regarding claim 43, combination of Avinash and James teaches wherein the minicolumn-based parameter measurements are obtained from or derived from one or more regions or layers of the cortex of the brain, preferably from cortical layer 3, cortical layer 5, or cortical layers 4-6 (e.g. James, figure 12, 3 orthogonal views of the cerebral cortex corresponding 3 cortical layers).
Regarding claim 44, combination of Avinash and James teaches wherein the minicolumn-based parameter measurements are obtained from or derived from one or more brain regions selected from the group consisting of parahippocampal gyrus (PHG) (e.g. James, figure 7, paragraph [0052]), fusiform gyrus (Fusi), dorsolateral prefrontal cortex area 9 (dIPFC), Heschl’s gyrus (HG), planum temporale (PT), inferior parietal lobule (IPL), middle temporal gyrus (MTG), the primary visual cortex (VI; area 17), orbitofrontal cortex and the primary motor cortex; or from the whole brain.
Regarding claim 45, combination of Avinash and James teaches a system or apparatus comprising at least one processing means (e.g. Avinash, figure 1, paragraphs [0035]-[0036]) arranged to carry out the steps of a method as claimed in claim 33 (e.g. as rejected in claim 33). 
Regarding claims 46-48, combination of Avinash and James teaches a carrier bearing software comprising instructions for configuring a processor (e.g. Avinash, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frost et al. (US 2012/0286777) teaches diffusion-weighted magnetic resonance imaging using 3D navigator to obtain images of a subject (e.g. figures 3-5, title, abstract, paragraph [0032]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858